J-S09010-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF                             :   IN THE SUPERIOR COURT OF
 PENNSYLVANIA,                               :        PENNSYLVANIA
                                             :
                     Appellee                :
                                             :
              v.                             :
                                             :
 MOHAMMAD SOHAIL SALEEM,                     :
                                             :      No. 1097 MDA 2017
                    Appellant                :

                  Appeal from the PCRA Order June 16, 2017
              in the Court of Common Pleas of Lebanon County
             Criminal Division at Nos.: CP-38-CR-0000565-2014
                           CP-38-CR-0001112-2014


BEFORE:    GANTMAN, P.J., McLAUGHLIN, J., and PLATT*, J.

MEMORANDUM BY PLATT, J.:                                  FILED MAY 01, 2018

      Appellant, Mohammad Sohail Saleem, appeals pro se from the denial of

his second petition filed pursuant to the Post Conviction Relief Act (PCRA), 42

Pa.C.S.A. §§ 9541-9546, as untimely. We affirm.

      We take our factual and procedural history from our review of the

certified record, and this Court’s March 28, 2017 memorandum affirming the

denial of Appellant’s first PCRA petition.

      On April 21, 2015, Appellant pleaded “guilty to indecent assault and the

summary offense of harassment involving two victims.           The victims were

employees of a small business owned by [Appellant].”        (Commonwealth v.

Saleem, No. 645 MDA 2016, unpublished memorandum at *1 (Pa. Super.

filed Mar. 28, 2017) (footnote omitted)).        After his guilty plea, the court

ordered an assessment to determine whether Appellant is a sexually violent

____________________________________
* Retired Senior Judge assigned to the Superior Court.
J-S09010-18



predator. Appellant was found to be a sexually violent predator. On June 3,

2015, following a discussion regarding possible deportation proceedings, the

trial court sentenced Appellant to not less than twenty-one months nor more

than ten years of incarceration.         (See id.).   Appellant filed post sentence

motions on July 31, 2015, claiming ineffective assistance of counsel and

seeking to withdraw his guilty plea.1 The trial court denied his motions on

August 4, 2015, without prejudice to Appellant seeking relief under the PCRA.

Appellant did not file a direct appeal from his sentence.

       On September 3, 2015, Appellant filed a counseled first PCRA petition.

On March 24, 2016, the PCRA court conducted an evidentiary hearing, after

which it concluded that trial counsel was not ineffective, and that Appellant’s

plea was voluntarily entered, and therefore denied Appellant’s first PCRA

petition. (See N.T. PCRA Hearing, 3/24/16, at 43-44). Appellant filed a pro

se notice of appeal. After a Grazier2 hearing, the court permitted Appellant

to appeal pro se, and provided stand-by counsel. On March 28, 2017, this

Court affirmed the PCRA court’s denial of Appellant’s first petition.         (See

Saleem, supra at *7-9).



____________________________________________


1 Because Appellant’s post sentence motions were not timely filed, he filed
them together with a request to file nunc pro tunc, which the court denied.
(See Order, 8/04/15).

2   Commonwealth v. Grazier, 713 A.2d 81 (Pa. 1998).




                                           -2-
J-S09010-18



       On April 6, 2017, Appellant, pro se, filed the instant, second PCRA

petition. He filed an amended petition on May 18, 2017. On May 25, 2017,

the PCRA court issued notice of its intent to deny the petition as untimely.

(See Order, 5/25/17, at 6); Pa.R.Crim.P. 907(1). Appellant responded, and

on June 16, 2017, the court issued an order denying the petition as untimely.

This timely appeal followed.3

       Appellant raises one question for our review:

       I.     Whether PCRA court erred by dismissing PCRA petition when
              the Appellant proved that governmental interference
              prevented him from asserting his innocence due to the
              Commonwealth[’s] failure to provide or turn over video
              evidence that could prove Appellant’s innocence?

(Appellant’s Brief, at 5) (most capitalization omitted).

            Our standard of review of an order denying PCRA relief is
       whether the record supports the PCRA court’s determination, and
       whether the PCRA court’s determination is free of legal error. The
       PCRA court’s findings will not be disturbed unless there is no
       support for the findings in the certified record.

Commonwealth v. Brown, 143 A.3d 418, 420 (Pa. Super. 2016) (citations

omitted).

       We begin by addressing the timeliness of Appellant’s petition.

             The PCRA provides eligibility for relief in conjunction with
       cognizable claims . . . and requires petitioners to comply with the
       timeliness restrictions. . . . [A] PCRA petition, including a second
       or subsequent petition, must be filed within one year of the date
       that judgment becomes final. A judgment becomes final for
       purposes of the PCRA at the conclusion of direct review, including
____________________________________________


3 Pursuant to the PCRA court’s order, Appellant filed his statement of errors
complained of on appeal on August 7, 2017. On September 19, 2017, the
court entered its opinion. See Pa.R.A.P. 1925.

                                           -3-
J-S09010-18


      discretionary review in the Supreme Court of the United States
      and the Supreme Court of Pennsylvania, or at the expiration of
      time for seeking the review.

             It is well-settled that the PCRA’s time restrictions are
      jurisdictional in nature. As such, this statutory time-bar implicates
      the court’s very power to adjudicate a controversy and prohibits
      a court from extending filing periods except as the statute
      permits. Accordingly, the period for filing a PCRA petition is not
      subject to the doctrine of equitable tolling; instead, the time for
      filing a PCRA petition can be extended only by operation of one of
      the statutorily enumerated exceptions to the PCRA time-bar.

             The exceptions to the PCRA time-bar are found in Section
      9545(b)(1)(i)-(iii) (relating to governmental interference, newly
      discovered facts, and newly recognized constitutional rights), and
      it is the petitioner’s burden to allege and prove that one of the
      timeliness exceptions applies. Whether a petitioner has carried
      his burden is a threshold inquiry that must be resolved prior to
      considering the merits of any claim. . . .

Commonwealth v. Robinson, 139 A.3d 178, 185-86 (Pa. 2016) (quotation

marks and citations omitted).

      Here, Appellant’s judgment of sentence became final on September 3,

2015, after he declined to file a direct appeal with this Court following denial

of his post-sentence motions. See Pa.R.A.P 903(a). Therefore, he had until

September 3, 2016, to file a timely PCRA petition.         See 42 Pa.C.S.A. §

9545(b)(1) (“Any petition under this subchapter, including a second or

subsequent petition, shall be filed within one year of the date the judgment

becomes final[.]”). Because he filed the instant petition on April 6, 2017, it is

untimely on its face, and the PCRA court lacked jurisdiction to review it unless

he pleaded and proved one of the statutory exceptions to the time-bar. See

42 Pa.C.S.A. § 9545(b)(1)(i)-(iii).



                                      -4-
J-S09010-18



        Section 9545 of the PCRA provides only three limited exceptions that

allow for review of an untimely PCRA petition:

               (i) the failure to raise the claim previously was the result of
        interference by government officials with the presentation of the
        claim in violation of the Constitution or laws of this Commonwealth
        or the Constitution or laws of the United States;

              (ii) the facts upon which the claim is predicated were
        unknown to the petitioner and could not have been ascertained by
        the exercise of due diligence; or

               (iii) the right asserted is a constitutional right that was
        recognized by the Supreme Court of the United States or the
        Supreme Court of Pennsylvania after the time period provided in
        this section and has been held by that court to apply retroactively.

Id.

        Any petition invoking an exception must “be filed within [sixty] days of

the date the claim could have been presented.” 42 Pa.C.S.A. § 9545(b)(2).

“If the [PCRA] petition is determined to be untimely, and no exception has

been pled and proven, the petition must be dismissed without a hearing

because Pennsylvania courts are without jurisdiction to consider the merits of

the petition.” Commonwealth v. Jackson, 30 A.3d 516, 519 (Pa. Super.

2011), appeal denied, 47 A.3d 845 (Pa. 2012) (citation omitted).

        Here, Appellant claims that the governmental interference exception

applies. (See Appellant’s Brief, at 8-10). He asserts that the Lebanon City

Police Department possessed an exculpatory video, which the Commonwealth

was required, under Brady4, to turn over, but failed to do so. (See id.). He


____________________________________________


4   Brady v. Maryland, 373 U.S. 83 (1963).

                                           -5-
J-S09010-18



argues that his failure to raise the claim previously was the result of the

Commonwealth not turning over this video, and therefore the governmental

interference exception applies. (See id.). We disagree.

       “Although     a   properly    plead     Brady   claim   may   fall   within    the

governmental interference exception, Commonwealth v. Beasley, 559 Pa.
604, 741 A.2d 1258, 1261 (1999), a petition invoking the exception must be

filed within [sixty] days of the date the claim could have been filed pursuant

to section 9545(b)(2).” Commonwealth v. Breakiron, 781 A.2d 94, 98 (Pa.

2001) (one citation omitted). In Breakiron, our Supreme Court concluded

that where the appellant “fail[ed] to offer a reasonable explanation as to why

this information, with the exercise of due diligence, could not have been

obtained earlier[,]” he failed to meet the requirements for the exemption to

the PCRA time-bar. Id. (footnote omitted).

       Here, Appellant has not attempted to explain why, with the exercise of

due diligence, he could not have earlier learned of the Commonwealth’s

alleged violation of its obligation to disclose the surveillance video.              (See

Appellant’s Brief, at 8-10). As the PCRA court noted, it appears that Appellant

has been aware of the existence of the surveillance video since at least

September 30, 2016, when he filed his first request for the video.5 (See PCRA

Ct. Op., at 5-7). The instant petition, filed on April 6, 2017, was well beyond
____________________________________________


5 The PCRA court also notes that, as the owner of the business where the
sexual assaults occurred and where the surveillance video was recorded,
Appellant would have known about the existence of a video surveillance
system, since well before his trial. (See PCRA Ct. Op., at 7).

                                           -6-
J-S09010-18



the sixty-day time period after September 30, 2016, within which Appellant

must have filed his petition invoking the exception for it to apply. See 42

Pa.C.S.A. § 9545(b)(2). Thus the exception does not apply and the PCRA

court did not have jurisdiction to consider Appellant’s claim. See Jackson,

supra at 519.

      In sum, we conclude Appellant has not met his burden of proving that

his untimely PCRA petition fits within one of the three exceptions to the PCRA’s

time-bar. See Robinson, supra at 185-86. Accordingly, we affirm the order

of the PCRA court.

      Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 05/01/2018




                                     -7-